Citation Nr: 1720441	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  07-17 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement claim to service connection for a low back disability, including as secondary to service-connected bilateral peripheral neuropathy of the lower extremities. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to February 1968 and from September 1972 to January 1984, including service in the country of Vietnam during the Vietnam Era. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

By way of procedural history, the May 2005 rating decision declined to reopen a claim for service connection for a low back disability on the basis that new and material evidence had not been received.  The Board remanded this claim in April 2011 but such development was limited to records retrieval only.  The Board reopened the service connection claim for a low back disability in September 2013 and remanded the claim for a VA examination.  A VA examination was conducted in May 2015; however, the Board remanded this claim again in June 2016 because the Veteran's representative raised a new theory of entitlement to service connection for the low back disability.  Specifically the Veteran's representative contends the Veteran's low back disability was either secondarily caused by or aggravated by the service-connected bilateral peripheral neuropathy of the lower extremities.  Additionally the May 2015 VA examiner failed to opine on whether the Veteran's low back disability was caused by or aggravated by a motor vehicle accident in 1967 during active service in Vietnam, an assertion previously found credible by the Board.  The Board remanded the case for an addendum opinion to address these issues.  The case has since been returned to the Board for further appellate review.  

The Veteran waived a hearing before the Board in a June 2007 Statement in Support of Claim.  The Veteran's representative filed an Informal Hearing Presentation (IHP) on the Veteran's behalf in January 2011, April 2016, and May 2017.  

The Veteran currently resides in Missouri and the RO in St. Paul, Minnesota currently has jurisdiction of this case.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand orders.  Where the remand orders of the Board were not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  This obligation is mandatory, not discretionary.  

In the case at hand, a November 2016 VA examiner did not fully address the Veteran's contention that his low back disability was caused by or aggravated by the service-connected bilateral peripheral neuropathy, and did not consider reports of low back pain during active service; therefore, the Board must remand this case to fully address the Veteran's claim.  

In June 2016, the Board remanded for the RO to send out new VCAA notice to the Veteran outlining the service requirements for secondary service connection.  Additionally, the Board instructed the RO to obtain an addendum opinion to address complaints of low back pain in service treatment records from 1979 to 1981 and provide an opinion as to whether the current low back disability was incurred or aggravated during service.  The Board instructed the examiner should provide an opinion as to whether it was as least as likely as not that any current low back disability was caused by or aggravated by the Veteran's service-connected peripheral neuropathy of the lower extremities.  

The RO sent a November 2016 letter to the Veteran outlining secondary service connection requirements as directed by the Board.  The Board finds the RO substantially complied with this remand directive.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

On review however, the Board finds the November 2016 medical opinions inadequate to decide the claim as they do not appear to be based on all relevant lay and medical evidence of record.  The Board therefore finds that the RO should obtain a second addendum to ascertain the likely etiology of the Veteran's currently diagnosed low back disability.

In the June 2016 Board remand, the VA examiner was directed to address in the rationale all complaints of low back pain during active service.  However, in the November 2016 addendum opinion, the examiner reports that there were no complaints found of low back pain in service.  The Board reviewed the file and finds that the Veteran reports symptoms and was treated for low back pain during active service, specifically from 1979 to 1981, related to a motorcycle accident in 1979.  The Veteran was seen in the Emergency Room and a positive x-ray of the lumbar spine was noted, as well as a referral to internal medicine.  Given this evidence of in-service low back pain which is reflected in the Veteran's claims file, the November 2016 opinion appears to be based upon an inaccurate factual premise.

Moreover, as noted previously in the June 2016 Board remand, the Veteran was also involved in a rollover motor vehicle accident while in combat in Vietnam in 1967.  The Veteran contends he hurt his back in that accident.  The Veteran also contends that he hurt his back by carrying mortar base plates daily for 18 months, in addition to the weight of combat gear, in Vietnam.  These reports should be addressed by the examiner as well.

In regard to the Veteran's secondary service connection claim, the examiner did not address the Veteran's contentions fully.  The VA examiner opined that there is no medical literature indicating that bilateral peripheral neuropathy of the lower extremities can cause degenerative changes in the lumbar spine.  However, the Veteran does not draw a direct causal relationship between the service-connected peripheral neuropathy and the low back disability.  Instead, the Veteran's representative contends that the service-connected bilateral peripheral neuropathy changed the Veteran's gait.  The Veteran contends the change in the way he ambulates, in order to compensate for the pain in his lower extremities, caused his low back disability.  This contention should be addressed in the second medical opinion for it to be adequate. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the claims file.

2.  Return this case to the examiner who performed the May 2015 VA Examination and authored the November 2016 addendum opinion (or another appropriate examiner if the previous examiner is unavailable) to obtain an additional low back disability etiology opinion.  The electronic record, to include a COPY OF THIS REMAND, should be forwarded for review by the examiner.

The need for the Veteran to be reexamined is left to the designated VA examiner's discretion.

AFTER reviewing the claims file, the medical examiner is asked to offer the following opinion: 

(a).  Provide an opinion as to whether the Veteran's low back disability had its onset during active service or is otherwise related to it.  

**Address the reports of low back pain in service following a motor vehicle accident in Vietnam in 1967 as competently and credibly reported by the Veteran. 

**Address the Veteran's contentions that he injured his back when he carried mortar base plates daily for 18 months, in addition to the weight of full combat gear, in Vietnam during active service. 

**Address the Veteran's complaints of lower back pain and a positive x-rays of the lumbar spine after a motorcycle accident in 1979 during active service.  These reports can be found in the Veteran's 02/1982 Emergency Care and Treatment records during service (scanned on December 2014; pages 69 to 71 of 97). 

**Please also note the Veteran reports in his 1991 hearing testimony that he worked as a postal carrier for four years, and then he was promoted to a supervisory position.  Please review hearing testimony before commenting on the Veteran's occupation in your rationale for the second medical opinion. 

(b).  Is the Veteran's low back disability caused by the Veteran's service-connected peripheral neuropathy of the bilateral lower extremities?

**Please address the Veteran's contention that his service-connected bilateral peripheral neuropathy changed the Veteran's gait, and increased the strain and weight on his lower back.  The Veteran contends that by compensating for the pain in his lower extremities when ambulating, he injured or aggravated the low back disability.  

(c).  Is the Veteran's low back disability aggravated by the Veteran's service-connected peripheral neuropathy of the bilateral lower extremities?

**Please address the Veteran's contention that his service-connected bilateral peripheral neuropathy changed the Veteran's gait, and increased the strain and weight on his lower back.  The Veteran contends that by compensating for the pain in his lower extremities when ambulating, he injured or aggravated the low back disability.  

A complete rationale should be provided for any opinions expressed and conclusions reached.

3.  After completing any other development that may be warranted, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




